DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons For Allowance
The Office has withdrawn the rejections set forth in the Non-Final Rejection mailed 1/6/2022.  The claims are allowable in light of Applicant’s amendments and remarks, submitted 4/5/2022.   


The cited references do not disclose the smell data comprising a response signal that is a function of a first data corresponding to a generator generating the response signal and a second data corresponding to a predetermined stimulus operable to generating the response signal and wherein the predetermined stimulus is a sequence of predetermined temperatures.



After a thorough search, and in light of the prior art of record, claims 83-102 (renumbered as 1-20) are allowed.


The drawings filed 4/5/2022 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

US Patent Application Publications
Wang 	 				2015/0220199
ZnO sensor array (para 0013); Si micro temperature sensor pixel (paras 0028-0029); Use of sensor array for an electronic nose embodiment (para 0115); No discussion of smell data comprising a response signal that is a function of a first data corresponding to a generator generating the response signal and a second data corresponding to a predetermined stimulus operable to generating the response signal, or a predetermined stimulus being a sequence of predetermined temperatures.






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



April 22, 2022